Citation Nr: 0945710	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-27 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely Notice of Disagreement (NOD) was 
received and was adequate to initiate an appeal from a rating 
decision dated July 14, 2005, pertaining to the 10 percent 
rating assigned for post traumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for PTSD, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD, and 
assigned a 10 percent rating, and a June 2007 determination 
that a timely appeal of that decision had not been filed.  In 
a decision dated in October 2008, the Board denied the appeal 
as to the timeliness issue. The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a July 
2009 joint motion to the Court, the parties requested that 
the Board decision be vacated and remanded; a July 2009 Court 
order granted the joint motion. 

The issue of entitlement to a higher initial rating for PTSD, 
currently assigned a 10 percent evaluation, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated July 14, 2005, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent evaluation, and denied service 
connection for a partial anterior cruciate ligament tear of 
the right knee; the Veteran was notified of this decision by 
correspondence dated July 20, 2005.

2.  On June 26, 2006, a statement dated June 23, 2006, 
expressing disagreement with the decision dated July 14, 
2005, was received from the Veteran's representative.  

3.  The RO did not ask for clarification as to the issue(s) 
being appealed, and, prior to any RO action on the June 2006 
statement, a May 2007 statement from the Veteran was 
received, which informed VA that the Veteran was appealing 
the PTSD issue.  

4.  A timely notice of disagreement was received, initiating 
an appeal from the July 14, 2005, rating decision regarding 
PTSD.


CONCLUSION OF LAW

The Veteran submitted a timely notice of disagreement with 
the July 14, 2005 decision which granted a 10 percent rating 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
19.26, 20.200, 20.302(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the timeliness issue 
decided in this decision, compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)) need not be 
discussed.  

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  For an appeal to be timely, 
the claimant must file a notice of disagreement within the 
year after the RO sends notice of the adverse decision; and a 
substantive appeal must be filed within 60 days of issuance 
of the statement of the case, or within the remainder of the 
1-year period which follows the RO's notice of the adverse 
decision, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  Thus, as pertinent to this 
appeal, to initiate an appeal, a notice of disagreement must 
be received within one year of the date of the notice of the 
adverse action.

By rating decision dated July 14, 2005, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, and denied service connection for a partial 
anterior cruciate ligament tear of the right knee.  The 
Veteran was notified of this decision in correspondence dated 
July 20, 2005.

Subsequently, in a rating decision dated August 25, 2005, the 
RO addressed ratings assigned for mandibular cyst residuals; 
the Veteran was notified of this decision in a letter dated 
August 31, 2005.  

On June 26, 2006, two statements dated June 23, 2006, were 
received from the Veteran' representative.  On of these 
expressed disagreement with the decision dated July 14, 2005; 
the other expressed disagreement with the August 25, 2005 
decision.  Neither specifically identified the issues that 
the Veteran wished to appeal.

In a letter dated July 17, 2006, the RO requested 
clarification from the Veteran as to which specific issues he 
was disagreeing with; however, this letter explicitly 
requested information only as to the August 25, 2005, rating 
decision and the August 31, 2005, notification of that 
decision; no mention of the July 2005 rating decision was 
made.  

Eventually, the Veteran's representative contacted the RO to 
enquire as to the status of the other appeal.  In 
correspondence dated in May 2007, the representative referred 
to the notice of disagreement with the "July 2005 denial of 
PTSD."  In response, the RO determined that a notice of 
disagreement had not been timely filed, and the Veteran 
appealed.  

The June 2006 statement expressly disagreed with the July 
2005 rating decision.  That rating decision, however, 
addressed two issues.  As provided in 38 C.F.R. § 20.201 
(2009):  

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues 
at the same time, the specific determinations with which 
the claimant disagrees must be identified.  For example, 
if service connection was denied for two disabilities 
and the claimant wishes to appeal the denial of service 
connection with respect to only one of the disabilities, 
the Notice of Disagreement must make that clear.

However, if the RO cannot clearly identify which denied 
claim(s) the claimant wants to appeal, then the AOJ will 
contact the claimant to request clarification of the 
claimant's intent.  38 C.F.R. § 19.26(b).  The claimant must 
respond to the AOJ's request for clarification within the 
later of 60 days after the date of the AOJ's clarification 
request; or one year after the date of mailing of notice of 
the adverse decision being appealed.  38 C.F.R. § 
19.26(c)(1).  Only if the Veteran fails to timely respond to 
this request for clarification will the statement then not be 
considered a notice of disagreement.  See 38 C.F.R. § 
19.26(c)(2).  

In this case, the June 2006 statement, identified as a notice 
of disagreement with the July 2005 rating decision, was a 
timely response to the July 2005 rating decision, and, if 
inadequate to identify whether the Veteran wished to appeal 
one or both of the claims addressed in that decision, was 
sufficient to require that the RO request clarification from 
the Veteran.  Two such disagreements, addressing two separate 
rating decisions, were received at the same time, and the RO 
apparently overlooked the notice of disagreement pertaining 
to the July 2005 rating decision in its follow-up.  The May 
2007 letter from the Veteran's representative, referring to 
the appeal as to "PTSD" was sufficient to clarify that the 
issue being appealed was the rating for PTSD; since the RO 
had not, by that time, requested clarification of the issue, 
the 60-day period after such clarification had yet to run.  

For the foregoing reasons, the parties (Veteran and VA 
Secretary) agreed, in the July 2009 joint motion, that a 
notice of disagreement with the 10 percent rating assigned 
for PTSD in the July 2005 rating decision had been timely 
filed.  Accordingly, to that extent, the appeal is allowed.    


	(CONTINUED ON NEXT PAGE)



ORDER

A notice of disagreement adequate to initiate an appeal from 
a rating decision dated July 14, 2005, pertaining to the 10 
percent rating assigned for PTSD, was timely filed.


REMAND

Because, as discussed above, a timely notice of disagreement 
was received, initiating an appeal as to the issue of 
entitlement to a rating in excess of 10 percent for PTSD, as 
agreed by the parties, the Veteran must be furnished a 
statement of the case.  

Accordingly, the case is REMANDED for the following action:

After undertaking any appropriate notice 
and/or development, adjudicate the issue 
entitlement to an initial evaluation in 
excess of 10 percent for PTSD, denied in a 
July 2005 rating decision, and appealed in 
a June 2006 notice of disagreement.  If 
the claim remains denied, furnish the 
veteran and his representative a STATEMENT 
OF THE CASE with regard to that issue.  
The veteran and his representative should 
also be informed of his appeal rights and 
of the actions necessary to perfect an 
appeal on this issue.  If the appeal is 
perfected, the appeal should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


